      Case 1:19-cv-11924-JPO-BCM Document 39 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     9/23/20
MEI RONG DU on her own behalf and on
behalf of others similarly situated,
                                                    19-CV-11924 (JPO) (BCM)
              Plaintiff,
                                                    ORDER
-against-
DINGXIANG INC doing business as BIRDS
OF A FEATHER, CAFE CHINA GROUP
LLC doing business as CHINA BLUE,
SHANZHA INC doing business as CAFE
CHINA, YIMING WANG, XIAN ZHANG,
and RUI GANG WANG,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during today's telephonic status conference, it is
hereby ORDERED that:

   1. The deadline to complete depositions is EXTENDED to October 27, 2020, for the limited
      purpose of conducting the depositions of plaintiff and Mr. Lu (head chef at Birds of a
      Feather).

   2. No later than November 3, 2020, the parties each shall file a letter, no longer than four
      pages, updating the Court as to any evidence learned during the discovery period that
      bears on plaintiff's pending collective certification motion. The parties may attach to their
      letters the relevant portions of the discovery record (e.g., excerpts of deposition
      transcripts).

   3. The Court will conduct a further telephonic status conference on November 10, 2020, at
      10:00 a.m. At that time, the parties shall call (888) 557-8511 and enter the access code
      7746387.


Dated: New York, New York
       September 23, 2020                    SO ORDERED.


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
